Exhibit 10.1

 

LOGO [g86715g13x33.jpg]

December 4, 2015

Dear Jeff,

Outerwall is pleased to offer you the position of Interim Chief Accounting
Officer with the company. Effective December 9, 2015 you will assume the title,
authority and responsibilities of Chief Accounting Officer reporting directly to
the Chief Financial Officer. This is an interim assignment and will conclude
upon appointment of the Chief Accounting Officer position. This letter will
serve to confirm our understanding of your acceptance of this position.

Salary

Effective for the period of the interim assignment, your compensation will be
based on an annualized salary of $185,500, less all required withholding for
taxes and social security. You will be paid bi-weekly (26 times per year).

Incentive Plans:

You are eligible to continue to participate in Outerwall’s incentive plans. Your
target bonus opportunity will continue at 20% of your base compensation and
eligible earnings during the interim assignment will apply in the calculation of
your target bonus. You will continue to participate in the bonus plan for shared
service employees and/or similar plan in 2016.

As part of this interim assignment, your total 2016 Long-Term Incentive Plan
(LTIP) will be targeted at $60,000. The final amount of the award will be
determined in conjunction with our annual review process and may vary based on
performance. This award is administered by the Outerwall Compensation Committee
and will be subject to the terms of the Company’s 2011 Incentive Plan and the
respective grant and award agreements. This equity award will be processed with
the annual equity grants of other employees in February, 2016.

1800114th Avenue SE, Bellevue, WA 98004

P.O. Box 91258 Bellevue, WA 98009

outerwall.com



--------------------------------------------------------------------------------

Filing Bonus

Following the successful completion and timely filing of the 2015 10-K and other
Q1 filings, you will be eligible for one-time bonus of $20,000. This bonus will
be paid as soon as administratively feasible following the filing in 2016.

Benefits

You will continue to be eligible for your current Outerwall benefits.

Jeff, if you agree with and accept the terms of this interim assignment, please
sign and return one copy of this letter to me by December 7, 2015.
Congratulations, I look forward to working more closely together.

 

Sincerely,      Accepted by:       LOGO [g86715g05b30.jpg]      LOGO
[g86715g03w26.jpg]    Date    12/3/15 Galen C. Smith      Jeffrey W. Kist      
Chief Financial Officer           